THIRD AMENDMENT
TO
AMENDED AND RESTATED
CONSULTING SERVICES AGREEMENT
BETWEEN
MARINER ENERGY, INC.
AND
DAVID S. HUBER


     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CONSULTING SERVICES AGREEMENT
(this “Third Amendment”) is made and entered into by and between MARINER ENERGY,
INC. (the “Company”) and DAVID S. HUBER (“Consultant”).

W  I  T  N  E  S  S  E  T  H  :

     WHEREAS, (i) the Company and Consultant entered into that certain Amended
and Restated Consulting Services Agreement dated effective as of June 27, 1996
(the “Original Consulting Services Agreement”), and (ii) the Original Consulting
Services Agreement was amended pursuant to (A) that certain First Amendment to
Amended and Restated Consulting Services Agreement effective as of October 1,
1999 (the “First Amendment”), by and between the Company and Consultant, and (B)
that certain Second Amendment to Amended and Restated Consulting Services
Agreement effective as of January 1, 2000 (the “Second Amendment”), by and
between the Company and Consultant (the Original Consulting Services Agreement
as amended by the First Amendment and the Second Amendment is referred to herein
as the “Consulting Services Agreement”);

     WHEREAS, paragraph 6 of the Consulting Services Agreement provides for
Consultant’s participation in incentive compensation in the form of assignments
of overriding oil and gas royalty interests (the “ORRI Incentive Compensation
Program”); and

     WHEREAS, the Company and Consultant desire to amend the Consulting Services
Agreement to terminate Consultant’s future participation in the ORRI Incentive
Compensation Program on the terms and conditions more fully provided for herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confirmed, the
parties hereto intending to be legally bound hereby agree as follows:

     1.     Notwithstanding anything contained in the Consulting Services
Agreement to the contrary:

     (a)      Attached hereto as Exhibit “A” (“Exhibit A”) is a list of the
“Prospects” and “Existing Prospects,” as such terms are defined in paragraph 6
of the Consulting Services Agreement (individually, a “Current Prospect” and
collectively, the “Current Prospects”), with respect to which:


         (i)      the Company owns an oil and gas lease or leases (or portion or
portions thereof or an undivided interest therein) as of March 4, 2002, in all
or any portion of such Current Prospect and Consultant has received (or may
receive in the future in accordance with paragraph 6 of the Consulting Services
Agreement) an assignment of an overriding royalty interest in such lease or
leases (or portion or portions thereof or an undivided interest therein); and/or

         (ii)     the Company does not own any oil and gas lease (or interest
therein) as of March 4, 2002, and Consultant may receive in the future an
assignment of an overriding royalty interest (in accordance with paragraph 6 of
the Consulting Services Agreement) to the extent provided in Section 1(b)
hereof.


     (b)     If the Company does not own any oil and gas lease (or interest
therein) in all or any portion of a Current Prospect on March 4, 2002,
Consultant will only be entitled to receive an assignment of an overriding
royalty interest with respect to any oil and gas lease (or interest therein) in
all or any portion of such Current Prospect that is acquired by the Company
after March 4, 2002, and on or before March 4, 2003. If no such lease (or
interest therein) in all or any portion of such Current Prospect is acquired by
the Company after March 4, 2002, and on or before March 4, 2003, Consultant will
not be entitled to receive an assignment of any overriding royalty interest or
other interest in or with respect to any oil and gas lease (or interest therein)
in such Current Prospect acquired by the Company after March 4, 2003.

     (c)     Each overriding royalty interest to which Consultant is or may be
entitled under this Section 1, and the Current Prospects, percentages and other
information shown on Exhibit A, are subject in all respects to the applicable
terms and conditions of this Third Amendment and the Consulting Services
Agreement, including, but not limited to, such terms and conditions providing
for adjustments to such overriding royalty interests, Current Prospects and/or
percentages.

     (d)     Except as provided in this Section 1 with respect to the Current
Prospects, Consultant shall have no right under the Consulting Services
Agreement or otherwise to receive any overriding royalty interest or other
interest with respect to any oil and/or gas lease or other oil, gas or other
mineral interest acquired or deemed acquired, or that may hereafter be acquired
or deemed acquired, by the Company, and Consultant hereby releases all claims,
if any, which Consultant may have against the Company with respect to any oil
and gas leases or interests therein now owned or hereafter acquired by the
Company, other than with respect to the Current Prospects as provided in this
Section 1.


     2.     If (i) Consultant executes this Third Amendment and delivers it to
the Company on or before March 13, 2002, and (ii) during the period from March
13, 2002, through September 30, 2002, Consultant has continually been a
consultant to the Company under the Consulting Services Agreement and complied
during such period with all of his obligations under the Consulting Services
Agreement, then the Company will pay $50,000.00 to Consultant on October 1,
2002.

     3.     All references to “this Agreement” contained in the Consulting
Services Agreement shall be deemed to be a reference to the Consulting Services
Agreement, as amended by this Third Amendment.

     4.     In the event of a conflict between the Consulting Services
Agreement, on the one hand, and this Third Amendment (including Exhibit A), on
the other hand, the provisions of this Third Amendment (including Exhibit A)
shall control, but only to the extent of such conflict. In the event of a
conflict between this Third Amendment, on the one hand, and Exhibit A, on the
other hand, the provisions of this Third Amendment shall control, but only to
the extent of such conflict.

     5.     This Third Amendment is made and will be performed under, and shall
be governed by and construed in accordance with, the law of the State of Texas.

     6.     Except as amended by this Third Amendment, the Consulting Services
Agreement shall remain in full force and effect.

     7.     This Third Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

     IN WITNESS WHEREOF, the Company and Consultant have executed this Third
Amendment to be effective as of March 4, 2002.

MARINER ENERGY, INC.

By:

--------------------------------------------------------------------------------

Allan D. Keel
President and Chief Executive Officer "COMPANY"



--------------------------------------------------------------------------------

David S. Huber "EMPLOYEE"